Citation Nr: 0914415	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-39 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether there was a timely request for waiver of recovery of 
an overpayment of compensation benefits in the original 
calculated amount of $7,137.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant had active service from September 1992 to 
October 2002 and returned to active duty on March 31, 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 decision of the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Muskogee, Oklahoma.

During the pendency of this appeal, in June 2006, 
jurisdiction of this matter was transferred to that of the RO 
located in Atlanta, Georgia.

The issue of waiver of recovery of overpayment of 
compensation benefits in the original calculated amount of 
$7,137 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By a March 24, 2005, letter, the appellant was notified 
of an overpayment of benefits in the amount of $7,137.

2.  The appellant had 180 days from the date of the March 24, 
2005, notice of indebtedness or until September 20, 2005, 
within which to request a waiver of the debt.  

3.  The appellant's request for waiver of recovery of the 
overpayment in question was initially evidenced by email 
correspondence from the appellant to the RO on August 21, 
2005, and a written note with an explanation as to why he was 
requesting a waiver was received by email correspondence on 
September 18, 2005; thereby evidencing a specific intent to 
request a waiver of the debt in question within 180 days of 
the March 24, 2005, letter informing him of this debt and 
prior to September 20, 2005.


CONCLUSION OF LAW

The appellant's request for waiver of recovery of an 
overpayment of compensation benefits was timely.  38 U.S.C.A. 
§ 5302(a) (West 2002 & Supp. 2008); 38 C.F.R. § 1.963 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the 
appellant filed a timely request for waiver of recovery of an 
overpayment of compensation benefits in the amount of $7,137.

In this decision, the Board grants in full the timeliness 
issue with respect to the appellant's waiver request.  Thus, 
no discussion of VA's duty to notify or assist is necessary.

Under the applicable criteria, a request for waiver of an 
indebtedness (other than loan guaranty) shall only be 
considered: (1) if it is made within 2 years following the 
date of a notice of indebtedness issued on or before March 
31, 1983, by VA to the debtor, or (2) except as otherwise 
provided herein, if it is made within 180 days following the 
date of a notice of indebtedness issued on or after April 1, 
1983, by VA to the debtor.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b).  Because the notice of overpayment in this case 
was issued after March 31, 1983, the appellant had 180 days 
from the date of that notice in which to request a waiver of 
recovery of the debt.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§§ 1.963(b), 3.1(q).

A January 5, 2005, letter to the appellant notified him that 
VA proposed to stop his payments effective March 31, 2004, 
because evidence had been received which showed that he had 
returned to active duty on this date.  

A March 11, 2005, letter to the appellant noted that in a 
prior letter he had been notified that VA proposed to 
terminate his payments based on evidence showing he had 
returned to active duty on March 31, 2004.  This letter 
further notified the appellant that his disability 
compensation benefits had been terminated the day he returned 
to active duty, this adjustment resulted in an overpayment of 
benefits paid to him, and he would be notified shortly of the 
exact amount of the overpayment as well as information about 
repayment.

Thereafter, by letter dated on March 24, 2005, he was 
notified of an overpayment of compensation and pension 
benefits in the amount of $7,137.  Thus, the appellant had 
180 days from the date of the March 24, 2005, notice of 
indebtedness or until September 20, 2005, within which to 
request a waiver of the debt.  

The appellant's request for waiver of recovery of the 
overpayment in question was initially evidenced by email 
correspondence from the appellant to the RO on August 21, 
2005, when he inquired about the status of his waiver request 
which he indicated was initially mailed in May 2005.  Upon 
learning that VA had not received his May 2005 waiver 
request, the appellant submitted a note with an explanation 
as to why he was requesting a waiver as well as a financial 
status report via email correspondence to the RO received on 
September 18, 2005.  These communications are evidence of the 
appellant's intent to request a waiver of the debt in 
question and were received by VA prior to September 20, 2005, 
or within 180 days of the March 24, 2005 letter informing him 
of this debt.

However, VA was unable to print the financial status report 
sent by the appellant on September 18, 2005 and requested 
that he re-send the information.

The appellant re-sent the information on September 20, 2005, 
and it was printed by VA on September 21, 2005, one day after 
it was received as well as one day after the 180 days within 
which he was required to submit his request for waiver of 
indebtedness.  

The appellant's note with an explanation as to why he was 
requesting a waiver, his financial status report, as well as 
a printed version of the string of email communications 
described above were submitted with the referral of the 
appellant's waiver request to the Committee on Waivers and 
Compromises.  It is noted that the referral lists the Waiver 
Request Date as September 21, 2005.  

The Committee on Waivers and Compromises subsequently denied 
the appellant's waiver request on the basis that his request 
had not been timely filed.

In this case, the Board finds that the appellant's request 
for waiver was not untimely.  The earliest notification of 
the appellant's indebtedness in the claims file is dated on 
March 24, 2005.  The appellant inquired as to his waiver 
request on August 21, 2005 and his note with an explanation 
as to why he was requesting a waiver was received on 
September 18, 2005.  While the file reflects that VA printed 
the email correspondence containing the appellant's waiver 
request on September 21, 2005, one day after the expiration 
of the 180 days within which he was required to submit his 
request for waiver; the email communications reflect receipt 
by VA of the appellant's intend to request waiver of the debt 
on August 21, 2005; thus, within the period in which he was 
required to submit his request for waiver.  Accordingly, the 
Board finds that the appellant's waiver request cannot be 
held as untimely filed.


ORDER

The appellant filed a timely waiver request as to the March 
24, 2005, notice of indebtedness.  To this extent, the 
benefit sought on appeal is granted.


REMAND

As the request for waiver of compensation overpayment was 
previously denied as untimely received, in light of the 
Board's finding of timeliness of request for waiver of the 
recovery of the overpayment in the current appeal, the issue 
of entitlement to waiver of recovery of overpayment of 
compensation benefits in the amount of $7,137 is remanded for 
initial adjudication of the waiver claim.  

The appellant should be given the opportunity to submit 
another financial status report or other documentation to 
assist him in showing that recovery of the debt deprived him 
of life's basic necessities and caused an inequitable 
hardship.

In this regard, it is noted that review of the evidentiary 
record indicates that some or all of the assessed 
indebtedness in question may have been recouped.  
Nevertheless, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the Board must consider the entire amount 
calculated, plus interest.  The appellant does not dispute 
the validity of the debt, but contends that payment would 
constitute an extreme hardship.  See Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the 
appellant provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  
Additionally, the appellant should be 
afforded the opportunity to provide 
financial information showing all income 
received from March 31, 2004 (the date he 
returned to active duty), onward.  He may 
submit supporting documentation, such as a 
copy of his tax returns or other financial 
information, if he so desires.  He may 
also complete an income eligibility 
verification report (EVR) for the years 
2004 forward.  Any documents received 
should be included in the claims folder 
for future review.

2.  The RO/AMC shall, thereafter, refer 
the appellant's claim to the Committee on 
Waivers and Compromises in order that it 
may adjudicate the appellant's timely 
received request for waiver of recovery of 
an overpayment of compensation benefits in 
the amount of $7,137.  A formal, written 
record of the decision by the Committee on 
Waivers and Compromises should be prepared 
and incorporated into the claims file.  

3.  The RO/AMC will then review the 
appellant's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, and 
that no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
appellant's claim, to include 
consideration of any additional evidence 
obtained as a result of this Remand.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
Supplemental Statement of the Case.

The appellant need take no action until he is so informed.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


